Case 3:12-cv-04377-M-BH Document 432 Filed 11/05/18                                    Page 1 of 6 PageID 5040


                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

LAWRENCE M. SMITH AND
UNITED STATES OF AMERICA, ex rel,                                §
Plaintiffs,                                                      §
                                                                 §
v.                                                               §         Civil Action No. 3:12-CV-4377-M
                                                                 §
DEION L. SANDERS, Individually                                   §
ET AL.,                                                          §         Referred to U. S. Magistrate Judge




 PLAINTIFFS’ MOTION TO STRIKE PLEADINGS, ENTER DEFAULT, AND ENTER
   DEFAULT JUDGMENT AGAINST DEFENDANT, PRIME TIME ASSOCIATION


TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COME United States of America ex rel, Lawrence M. Smith hereinafter called

“Plaintiffs,” with Plaintiffs’ Motion To Strike Pleadings, Enter Default, And Enter Default

Judgment Against Defendant, Prime Time Association. In support, Plaintiffs’ will show as

follows:

                                                                 I.

          On October 31, 2012, on behalf of the United States of America (USDA), Plaintiff,

Lawrence Smith (Relator) filed suit (Case Number 3:12:-cv4377) against Defendants, Prime

Time Association and others, seeking damages arising from violations of the False Claims Act

31 U.S.C. § 3729-3730, and to recover treble damages and civil penalties pursuant to said False

Claims Act, 31 U.S.C. § 3729-33. Further, on August 7, 2013, Plaintiff, Lawrence Smith

(Relator), on behalf of the United States of America (USDOE) filed a second (2nd) (3:13-cv-

3106-M) suit against Defendant, Deion Sanders and others seeking damages arising from




Plaintiffs’ Motion To Strike Pleadings, Enter Default, And Enter Default Judgment                         Page 1 of 6
Case 3:12-cv-04377-M-BH Document 432 Filed 11/05/18                                 Page 2 of 6 PageID 5041


violations of the False Claims Act 31 U.S.C. §§ 3729-3730, and to recover treble damages and

civil penalties under said False Claims Act, 31 U.S.C. §§ 3729-33. On May 27, 2015, an

ORDER was issued consolidating these cases: 3:13-cv-3106-M, with lead case 3:12-cv-4377-M.

                                                                II.

          On August 11, 2017, (doc. 348), the honorable Magistrate Judge, Irma Carrillo Ramirez

signed an Order stating that: “The motion to withdraw is GRANTED, and the attorneys for Mr.

Sanders and Prime Time Association are hereby relieved of their duties of representation in this

case.” Defendant, Prime Time Association, attorneys were permitted to withdraw. Also, on

August 11, 2017, signed an Order (doc. 349), specifically providing “Here, defendant, Prime

Time Association must appear through licensed counsel within TWENTY-ONE (21) days from

the date of the order. If licensed counsel has not entered an appearance on behalf of the artificial

entity defendant within that time, it will be recommended that its defenses be stricken without

further notice and that the Court conduct further proceedings in accordance with the law,

including but not limited to, entry of an order of default and/or default judgment.” Plaintiffs will

show that more than fourteen (14) months have expired after the entry of the above described

ORDER, and Defendant, Primetime Association has wholly failed to comply with said order.


                                                                III.

          Defendant, Prime Time Association, acting by and through, pro se defendant, Deion L.

Sanders, as one of the lead conspirators in this cause, has been complicit in committing at least

111 false statements and/or claims to defraud the United States of America (USDA). Said

defendant, Prime Time Association, on behalf of pro se defendant, Deion L. Sanders has

wrongfully received a total of at least $197,930.83, in federal funds as a result of such false

statements in federal funds and claims against the United States Department of Agriculture. On



Plaintiffs’ Motion To Strike Pleadings, Enter Default, And Enter Default Judgment                   Page 2 of 6
Case 3:12-cv-04377-M-BH Document 432 Filed 11/05/18                                 Page 3 of 6 PageID 5042


behalf of Plaintiff, United States of America, Plaintiff/Relator, Lawrence M. Smith, has attached

the following Exhibit: “A”, Exhibit “B,” each of which is incorporated herein by reference for all

purposes, as evidence of the damages sustained by the United States of America resulting from

the wrongful conduct of said defendant, Prime Time Association and in violation of the False

Claims Act 31 U.S.C. §§ 3729-3730:

          a. Exhibit “A” (2 pages), which is a true copy of the Texas Department of Agriculture

               Food and Nutrition record of claims paid to Prime Time Association Summer Food

               Service Program for the year 2011. The “Business Records Affidavit” relative to the

               claims made by defendant, Primetime association, was not available due to the record

               retention law contained and described in 7 CFR 225.8(a) of the USDA Summer Food

               Service Program 2011 Administrative Guidance for Sponsors

          b. Exhibit “B” (5 pages), is a true copy of the Texas Department of Agriculture

               “Business Records Affidavit”, which documents all claims paid in 2012 by the Texas

               Department of Agriculture to Defendant, Prime Time Association.


                                                               VII.

          Defendant, Prime Time Association, and pro se defendant, Deion L. Sanders were

complicit in making and conspiring to make false and fraudulent records or statements which are

material to false claims in violations of the False Claims Act, 31 U.S.C. §§ 3729-33; and are said

defendants are liable to the United States Government for a civil penalty of not less than

$5,500.00 and not more than $11,000.00, as adjusted by the Federal Civil Penalties Inflation

Adjustment Act of 1990- (28 U. S. C. 2461 Stat; Public Law 104-410); plus 3 times the amount

of damages which the Government sustains because of the act or acts of said defendants.

Defendant, Prime Time Association is an individual person, as defined by FCS § 3733 (l) (4).



Plaintiffs’ Motion To Strike Pleadings, Enter Default, And Enter Default Judgment                   Page 3 of 6
Case 3:12-cv-04377-M-BH Document 432 Filed 11/05/18                                    Page 4 of 6 PageID 5043


The Court should strike the pleadings of Defendant, Prime Time Association and rule that

Defendant, Prime Time Association, has defaulted on the issue of liability for the wrongful

conduct as described in Plaintiffs’ allegations set forth in this cause, and assess damages in this

cause and against said Defendants, in an amount it finds to be in accordance with the law and the

factual evidence in this cause, and asses civil penalties and treble damages as required by law.



          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Court grant

Plaintiffs’ Motion To Strike Pleadings, Enter Default, and grant Default Judgment against

Defendant, Prime Time Association in the amount described above, plus treble damages and

civil penalties in accordance with the False Claims Act, 31 U.S.C. §§ 3729-33.                         Further,

Plaintiff’s pray to recover              their costs expended in filing this suit; prejudgment and post

judgment interest; and further relief at law or in equity to which Plaintiffs show themselves justly

entitled, all according to law as described in Sindhi v. Raina, No. 3:15-CV-3229-D, 2017 WL

4167511, at *3 (N.D. Tex. Sept. 20, 2017), affirmed by the 5th Circuit Court on September 25,

2018.

                                                             Respectfully submitted,



                                                             ____/s/ Don R. Stewart________
                                                             Don R. Stewart
                                                             Texas Bar No. 19206700
                                                             200 East Main Street
                                                             Arlington, Texas 76010
                                                             Telephone: (817) 548 9200
                                                             Facsimile: (817) 548 9210
                                                             Attorney for Plaintiffs
                                                             Email: don@donstewartlaw.com




Plaintiffs’ Motion To Strike Pleadings, Enter Default, And Enter Default Judgment                      Page 4 of 6
Case 3:12-cv-04377-M-BH Document 432 Filed 11/05/18   Page 5 of 6 PageID 5044
Case 3:12-cv-04377-M-BH Document 432 Filed 11/05/18                                  Page 6 of 6 PageID 5045



          Danise A. McMahon
          State Bar No. 00796148
          2500 Parkway Suite 501
          Plano, Texas 75093

          Prime Time Association, Pro Se
          2414 Sunset Ridge Circle
          Cedar Hill, TX 75104

          Deion L. Sanders, Pro Se
          2414 Sunset Ridge Circle
          Cedar Hill, TX 75104


                                                               /s/ Don R. Stewart
                                                             Don R. Stewart, Attorney for Plaintiff ex rel




Plaintiffs’ Motion To Strike Pleadings, Enter Default, And Enter Default Judgment                            Page 6 of 6
